Title: To James Madison from William Branch Giles, 10 June 1807
From: Giles, William Branch
To: Madison, James



Dear Sir
Wigwam Amelia, Virginia June 10th. 1807

I am told there is now a vacancy in the Consulate of Tunis; if so, there is an amiable intelligent young Gentleman in this Neighborhood, who would wish to fill it; provided the compensations and perquisites, would offer sufficient inducement.  Will you be good enough to inform me by post in these respects?
Make the address to Genito office:  Be pleased to accept assurances of my very high consideration and personal regard &ca.

Wm. B. Giles

